UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NELSON RAFAEL ZAPATA-VICENTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:01-cr-00061-JRS-1)


Submitted:   June 23, 2016                 Decided:    June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Rafael Zapata-Vicente, Appellant Pro           Se.      Angela
Mastandrea-Miller, Robert E. Trono, Assistant         United   States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nelson Rafael Zapata-Vicente appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm substantially * for the

reasons stated by the district court.    United States v. Zapata-

Vicente, No. 3:01-cr-00061-JRS-1 (E.D. Va. Jan. 12, 2016).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




     * Although the district court mistakenly stated that Zapata-
Vicente was held responsible for more than 450 kilograms of cocaine
base, the record reveals that he was responsible for more than 450
kilograms of cocaine.      Because the district court correctly
concluded that Zapata-Vicente’s Guidelines range remains unchanged
under Amendment 782, we affirm the denial of relief.

                                2